Title: To Thomas Jefferson from Joseph Bradley Varnum, 17 February 1808
From: Varnum, Joseph Bradley
To: Jefferson, Thomas


                  
                     Feb. 17. 1808.
                  
                  J. B. Varnum presents his most Respectful Compliments to the President of the United States.
                  And in Answer to his Note of the 16th Instant States, that Mr. Putnam, Surveyor of the Port of Salem, has Resigned, by a recent Letter to Mr. Gallatin.
                  Enquiery has been made of Mr. Crowninshield relative to a Suitable person for his Successor. He is very much astonisshed at the Recommendation of the Governor. He as well as both his Brothers who are present, affirm in the most positive terms, that Mr. Wm. Gray has been a Uniform Opposer to Republican principles; and the present Administration of the Genl. Government; that he has been a Strenuous Opponant to the Election of Mr. Sullivas as Governor; and from his great influence, derived from his Wealth & extensive Commertial connections he has undoubtedly been the Instrument, in the Interest of an unfriendly Junto; of palsying Republican Principles in the large and respectable County of Essex.—The day before he Wrote his Letter to the Governor he gave his Vote in Senate against the Resolutions which have been passed by the Legislature Approving the Measures of the Genl. Government.
                  The name of the person Recommended by Mr. Gray is “Peter Lander” not “Saunders” as mentioned in the Governors Letter. Messrs Crowninshields say, he is a most bitter Opposer to the present political order of things. His Son in Law is one of the Editors of Salem Gazette, a Bitter and abusive federal Paper.
                  They, and many other very Respectable Gentlemen, who have Written to their friends here since the Governors Recommendation, do most Ardently pray that Lander may not be appointed.
                  The Mssrs. Crowninshields recommend Jonathan Mason, as a Suitable person to fill the Office.
               